Citation Nr: 9925621	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the residuals of a 
fracture of the left third metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1955 to 
December 1958.  This appeal arises from an August 1994 rating 
decision of the Hartford, Connecticut, regional office (RO) 
which denied service connection for the residuals of a 
fracture of the left third metacarpal.  On November 18, 1996, 
a hearing was held at the RO before Barbara B. Copeland, who 
is a member of the Board of Veterans' Appeals (Board) 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).

This matter was Remanded by the Board in March 1997 and March 
1998 for the purpose of obtaining additional factual and 
medical evidence, and it has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for the 
residuals of a fracture of the left third metacarpal is 
plausible, and sufficient evidence for an equitable 
determination of the veteran's claim has been obtained.

2.  It is not at least as likely as not that the veteran 
fractured the third metacarpal of his left hand in service 
which resulted in residual disability.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for service 
connection for the residuals of a fracture of the left third 
metacarpal, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1998).

2.  A fracture of the left third metacarpal was not incurred 
in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (b), 
(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In March 1994, the veteran filed a claim for service 
connection for the residuals of left hand injury.  He stated 
that he fractured the third metacarpal of his left hand, and 
that he currently suffered from residual disability in that 
hand.

In April 1994, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were not 
on file.  It was noted that the veteran may have had "[f]ire 
related service."  As such, the RO was asked to have the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.

Medical records from Robert W. Geist, M.D., dated from 
November 1992 to February 1993 were associated with the 
claims folder.  Those records indicate that the veteran 
sought treatment for the residuals of injuries stemming from 
a 1991 motor vehicle accident.  He was noted to have injured 
his knee, right elbow, and shoulder.  There were no findings 
pertaining to the left hand.

A completed NA Form 13055 was submitted by the veteran in 
June 1994.  He indicated that he fractured his hand while he 
was serving in Baumholder, Germany, with Headquarters Company 
of the 48th Medical Battalion, 2nd Armored Division.  His 
treatment was believed to have occurred between August 1957 
and October 1957.

In July 1994, the NPRC reported that it had searched the 
morning reports of Headquarters Company and Headquarters 
Detachment of the 48th Medical Battalion from March 1, 1957 
to October 31, 1957.  No remarks were found pertaining to the 
veteran.

By a rating action dated in August 1994, service connection 
for the residuals of a fracture of the left third metacarpal 
was denied.  The RO found there was no evidence that the 
veteran had injured his left hand in service, or that he 
currently suffered from a disability of the left hand.

The veteran filed a notice disagreement in August 1994.  
Therein, he stated that he injured his left hand playing 
baseball for his company team, Headquarters Company of the 
48th Medical Battalion, 2nd Armored Division.  He said the 
incident took place in either 1956 or 1957 while he was 
stationed in Baumholder, Germany.  The veteran maintained he 
was treated for a broken third metacarpal at the infirmary, 
and that his hand was put in a cast.  He added that the bone 
never healed properly.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in January 1995.  Again, he asserted that 
he fractured the third metacarpal of his left hand while 
playing baseball.  He stated that he was stationed with the 
Headquarters, Company of the 48th Medical Battalion, 2nd Army 
Division.  However, he later indicated that he was attached 
to Headquarters Company of the 2nd Battalion, 8th Infantry 
Division, 1st Battle Group when the injury occurred.  The 
veteran was also unsure as to whether the injury occurred in 
1956 or 1957.  He said his hand was in a cast for 
approximately six (6) weeks.  He could not recall being given 
a physical profile.  The veteran stated that he did not 
experience any problems with his hand until 1964.  He said 
his hand started to tighten up on him at that time.  However, 
he denied seeking any post-service medical attention for his 
left hand problems. 

In January 1995, the veteran was afforded a VA orthopedic 
examination.  He gave a history of fracturing his left hand 
while playing baseball in service.  He said his hand was 
placed in a cast for approximately six (6) weeks.  Motor and 
sensory exams of the left hand were normal.  He had a weak 
grip secondary to pain.  There was an obvious deformity of 
the left third metacarpal with dorsal bowing of approximately 
10 degrees.  X-rays showed a healed malunited third 
metacarpal fracture.  There was also early degenerative 
osteoarthritis in the hand about the third metacarpal.  The 
diagnosis was status post left third metacarpal fracture with 
obvious malunion and early degenerative changes.

Another request was sent to the NPRC for a search of the 
Headquarters Company, 48th Medical Battalion for records of 
injury of the left hand in the summer of 1956 in Baumholder, 
Germany.  In response thereto, a clinical record cover sheet 
dated in August 1956 was received from the NPRC.  The veteran 
was noted to have sustained a deep muscle sprain of the back 
while participating in calisthenics.  Treatment was rendered 
at Brooke Army Hospital in Fort Sam Houston, Texas.  There 
were no references to the left hand.  

The hearing officer denied service connection for the 
residuals of a fracture of the left third metacarpal in May 
1995.  The hearing officer determined that there was no 
evidence that the veteran was treated for an injury of the 
left hand in service.  Moreover, he found there was no 
evidence of continuity of treatment of a left hand 
disability.  A supplemental statement of the case was sent to 
the veteran that same month.

The veteran filed a substantive appeal in May 1995.  Through 
a review of old letters, he stated that he had ascertained 
that his left hand injury had occurred in 1957.  He said he 
was attached to Company B of the 48th Army Medical Battalion, 
2nd Armored Division at that time.  He recalled that there 
was a soldier with severe burns during the period when he 
received his treatment.

On November 18, 1996, the veteran was afforded a personal 
hearing before a member of the Board at the RO.  Although he 
was not positive about when he had injured his hand, he said 
he was sure that he was treated at the dispensary in 
Baumholder, Germany.  He contended that his hand was in a 
cast for about six (6) weeks.  Although the discomfort in his 
hand had remained chronic from the time the cast was removed, 
the veteran denied seeking any additional inservice or post-
service medical treatment.  He said he resigned himself to 
the fact that the residual symptoms of his broken hand were 
not treatable.  He could not recall undergoing any post-
service physical examination for employment or insurance 
purposes.  He denied ever re-injuring his hand.  

The matter was Remanded by the Board in March 1997.  Noting 
that the veteran's service medical records were believed to 
have been destroyed in a fire at the NPRC in 1973, the Board 
determined that additional evidentiary development was 
necessary.  The RO was asked to contact the NPRC and request 
a search for morning reports of Headquarters Company of the 
48th Medical Battalion from September 1, 1956 to February 28, 
1957 and from November 1, 1957 to December 31, 1957.

In a statement received in March 1997, the veteran reported 
that he was transferred to the 1st Battalion, 8th Infantry 
Division when the 48th Medical Battalion was rotated to the 
United States.  He said he was stationed in Meinze, Germany.

At the request of the NPRC, the veteran completed another NA 
Form 13055.  He indicated that he fractured the third 
metacarpal of his left hand in either the summer of 1956 or 
1957.  He said the injury occurred while he was assigned to 
the Headquarters Company of the 48th Medical Battalion, 2nd 
Armored Division.  He stated that he was treated at a 
dispensary in Baumholder, Germany.

In November 1997, the NPRC reported that it had searched 
morning reports for Headquarters Company and Headquarters 
Detachment of the 48th Medical Battalion from September 1, 
1956 to March 1, 1957 from November 1, 1957 to December 31, 
1957.  The NPRC also indicated that it had searched the 
morning reports of Headquarters Company, 8th Infantry 
Division for the above referenced dates.  No remarks 
pertaining to the veteran were found.

Service connection for the residuals of a fracture of the 
left third metacarpal was denied in December 1997.  The RO 
found there was no medical evidence documenting the veteran's 
alleged inservice left hand injury.

The matter was Remanded again by the Board in March 1998.  
The Board determined that the veteran had not been properly 
apprised of his right to support his claim for service 
connection by submitting evidence from alternate sources.  
See VA Adjudication Manual, Manual M21-1, Part III, 
Paragraphs 4.25(c) and 4.29(b) (October 6, 1993); see also 
Smith v. Derwinski, 2 Vet App. 147 (1992).  The Board further 
observed that there continued to be some question as to the 
unit the veteran was assigned to when his left hand injury 
occurred.  Thus, after concluding that the injury took place 
in the summer of 1957, the RO was asked to contact the NPRC 
and request the morning reports from Headquarters Company of 
the 2nd Battalion, 8th Infantry Division, 1st Battle Group; 
Company B of the 48th Army Battalion, 2nd Division; and 
Headquarters Company of the 1st Battalion, 8th Infantry.

In a letter dated in August 1998, the RO informed the veteran 
that alternative evidence could be used in the adjudication 
of his claim for service connection.  Citing the March 1998 
Remand, he was told that this evidence could include 
statements from service medical personnel, "buddy" 
affidavits, employment physical examination reports, letters 
written during service, photographs taken in service, or 
medical evidence from hospitals, clinic or private physicians 
by which or by whom he had received treatment after 
discharge.  The RO said that it was willing to entertain any 
new evidence that he was able to obtain and submit.  To date, 
the veteran has not responded to this inquiry.  

In January 1999, the NPRC reported that it had searched 
morning reports for the summer of 1957 for Headquarters 
Company of the 2nd Battalion, 8th Infantry Division, 1st Battle 
Group; Company B of the 48th Army Battalion, 2nd Division; 
and Headquarters Company of the 1st Battalion, 8th Infantry.  
The NPRC stated that the search had resulted in a "negative 
response," and that it had been "unable to identify unit."

Service connection for the residuals of a fracture of the 
left third metacarpal was denied in April 1999.  The RO found 
there was no evidence establishing that the veteran's current 
left hand disability either occurred in or was caused by his 
active military service.  A supplemental statement of case 
was sent to the veteran that same month.  

II.  Analysis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim for service connection 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has set forth a claim which is plausible.  The 
factors considered in making this determination include the 
lack of service medical records due to no fault of the 
veteran, his allegations of having fractured the third 
metacarpal of his left hand in service, and a VA medical 
opinion diagnosing the veteran as having a status post left 
third metacarpal fracture with obvious malunion and early 
degenerative changes.  In this regard, for the limited 
purpose of determining whether a claim is well grounded, the 
Board must accept evidentiary assertions as true, unless 
those assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1998).  Here, the Board notes 
that the veteran's service medical records have not been 
located, despite extensive record searches by the NPRC.  
These records are therefore presumed to have been destroyed 
in a fire in 1973 at the NPRC.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where 
service medical records are unavailable, the heightened duty 
to assist includes the obligation to search for alternate 
methods of proving service connection.  See Moore v. 
Derwinski, 
1 Vet. App. 401 (1991).  "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence."  Smith at 
148.  As to these missing service medical records, the Board 
and the RO have made repeated attempts to locate them, but 
with negative results.  Multiple searches through morning 
reports also proved to be unsuccessful.  Further, the veteran 
was requested to provide lay or medical evidence which might 
support his claim.

Having determined that the veteran's claim is well-grounded 
and fully developed, the Board notes that the establishment 
of a plausible claim does not dispose of the issues in this 
case. The Board must review the claim on its merits and 
account for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

As referenced above, the veteran is competent to testify 
about injuring his left hand during service.  See King.  
However, the veteran has failed to submit any credible 
medical or lay evidence to support this assertion.  He was 
even given the opportunity to submit "alternative" evidence 
to support his claim.  No such evidence has been received.  
Moreover, the first medical evidence documenting the presence 
of a disability of the left hand after service is not until 
his January 1995 VA examination, over 30 years after his 
discharge.  In other words, with the exception of his 
personal testimony, the record is completely devoid of any 
findings that the veteran fractured the third metacarpal of 
his left hand in service.

The Board therefore concludes that the evidence of record 
does not show a diagnosis of a left hand disability in 
service or osteoarthritis of the left hand within one year of 
his discharge.  Accordingly, the claim must be denied as the 
preponderance of the evidence is against a finding of service 
connection for the residuals of a fracture of the left third 
metacarpal.


ORDER

Entitlement to service connection for the residuals of a 
fracture of the left third metacarpal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

